Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 88*—what constitutes prima facie case in action for commissions. In an action to recover a commission on a certain real estate deal, where defendant agreed to pay plaintiff a certain commission upon consummation of the deal, a prima facie case held to be made out when plaintiff showed a contract for the sale of the land formally executed by the parties and accepted by the defendant, notwithstanding the defendant later refused to carry out the contract. 2. Corporations, § 431*—when word in signature is deseriptio persona. The word “treasurer” after the name of an officer of a corporation is deseriptio persona. 3. Corporations, § 430*—what is sufficient signature to agreement. The name of a certain company to a certain agreement, held to be sufficient if placed there by a person authorized to act for the company, even though the signature of the person acting as the company’s agent did not itself appear.